DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,893,536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nozawa et al. [JP 09-097728].
Regarding Claim 15, Nozawa et al. shows an electronic device (Figs. 1-6), comprising:

a first circuit module (1b) coupled to the winding of the magnetic element (see Figs. 1-6, element 1b electrically or mechanically coupled to element 5 at element 1a); wherein a vertical projection area (vertical area of element 1b) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 1b has an overlap portion with vertical area of element 5 at element 1a on a first plane, see Figs. 1-6), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-6, the first plane is a plane in a horizontal direction of element 5 at element 1a), and
wherein the magnetic core set (2a, 2b) comprises a first magnetic core component (2a) and a second magnetic core component (2b) corresponding to the first magnetic core component (see Figs. 1-6), and the first magnetic core component (2a) has a magnetic core column (7) and a core cover plate (top surface of element 2a), wherein the winding is mounted on the magnetic core column (see Figs. 1-6), and
wherein the first magnetic core component (2a) comprises at least one side column (left or right surface of element 2a) and the side column is disposed around the magnetic core column to form at least one side opening (see Figs. 1-6, there is at least one side opening), and the first circuit module (1b) is disposed at the side opening (see Figs. 1-6).


Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okamoto et al. [U.S. Patent No. 6,317,965].
Regarding Claim 15, Okamoto et al. shows an electronic device (Figs. 1-12), comprising:
a magnetic element (top and bottom elements 9) comprising a magnetic core set (see Figs. 1-12) and a winding (3a, 3b) assembled in the magnetic core set (see Figs. 1-12); and
a first circuit module (200) coupled to the winding of the magnetic element (see Figs. 1-12, element 200 electrically coupled to element 3a, 3b of element 100); wherein a vertical projection area (vertical area of element 200) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 200 has an overlap portion with vertical area of element 3a, 3b at element 100 on a first plane, see Figs. 1-12), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-12, the first plane is a plane in a horizontal direction of element 3a, 3b at element 100), and
wherein the magnetic core set (top and bottom elements 9) comprises a first magnetic core component (top element 9) and a second magnetic core component (bottom element 9) corresponding to the first magnetic core component (see Figs. 1-12), and the first magnetic core component (top element 9) has a magnetic core column (9b) and a core cover plate (top surface of top element 9), wherein the winding is mounted on the magnetic core column (see Figs. 1-12), and
wherein the first magnetic core component (top element 9) comprises at least one side column (left or right surface of top element 9) and the side column is disposed .

Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carsten [U.S. Patent No. 4,635,179].
Regarding Claim 28, Carsten shows an electronic device (Figs. 1-8), comprising:
a magnetic element comprising a magnetic core set (11 or 12) and a winding (18) assembled in the magnetic core set (see Figs. 1-8);
a first circuit module (21 or 22) being a rectifier circuit module (21 or 22) and coupled to the winding (18) of the magnetic element (see Figs. 1-8);
wherein a vertical projection area of the first circuit module has an overlap portion with a vertical projection area of the magnetic core set on a first plane (vertical area of element 21 or 22 has an overlap portion with vertical area of element 11 or 12 on a first plane, see Figs. 1-88), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-8, the first plane is a plane in a horizontal direction of element 18 is located).

Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spreen [U.S. Patent No. 4,864,486].
Regarding Claim 28, Spreen shows an electronic device (Fig. 8 with teachings from Figs. 1-7), comprising:

a first circuit module (D1’’’-D4’’’, D1-D4) being a rectifier circuit module (D1’’’-D4’’’, D1-D4) and coupled to the winding (secondary winding) of the magnetic element (see Figs. 1-8);
wherein a vertical projection area of the first circuit module has an overlap portion with a vertical projection area of the magnetic core set on a first plane (vertical area of element D1’’’, D2’’’ has an overlap portion with vertical area of element 124 on a first plane, see Fig. 8), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-8, the first plane is a plane in a horizontal direction of secondary winding located at element 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al. [U.S. Patent No. 6,317,965] in view of Nozawa et al. [JP 09-097728].
Regarding Claim 15, Okamoto et al. shows an electronic device (Figs. 1-12), comprising:
a magnetic element (top and bottom elements 9) comprising a magnetic core set (see Figs. 1-12) and a winding (3a, 3b) assembled in the magnetic core set (see Figs. 1-12); and
a first circuit module (200) coupled to the winding of the magnetic element (see Figs. 1-12, element 200 electrically coupled to element 3a, 3b of element 100); wherein a vertical projection area (vertical area of element 200) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic core set on a first plane (vertical area of element 200 has an overlap portion with vertical area of element 3a, 3b at element 100 on a first plane, see Figs. 1-12), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-12, the first plane is a plane in a horizontal direction of element 3a, 3b at element 100), and
wherein the magnetic core set (top and bottom elements 9) comprises a first magnetic core component (top element 9) and a second magnetic core component (bottom element 9) corresponding to the first magnetic core component (see Figs. 1-12), and the first magnetic core component (top element 9) has a magnetic core column (9b) and a core cover plate (top surface of top element 9), wherein the winding is mounted on the magnetic core column (see Figs. 1-12), and

Okamoto et al. does not use the term “module” for the winding.
Nozawa et al. shows a coil component (Figs 1-6) using the term winding module (1b).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a first circuit module as taught by Nozawa et al. for the device as disclosed by Okamoto et al. to form a winding in order to obtain desirable inductance values. The motivation would have been to simplify design (Abstract, Problem to be Solved).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carsten in view of Matsubara et al. [U.S. Pub. No. 2014/0104890]. 
Regarding Claim 29, Carsten does not explicitly disclose the first circuit module comprises: a first bridge arm, comprising a first switch module and a second switch module, wherein the first switch module comprises a first terminal and a second terminal, the second switch module comprises a first terminal and a second terminal, the second terminal of the first switch module and the first terminal of the second switch module are coupled to a first terminal of the first winding; a second bridge arm, comprising a third switch module and a fourth switch module, wherein the 
Matsubara et al. shows a device (Fig. 1) teaching and suggesting the first circuit module (19) comprises: a first bridge arm (left portion of element 19), comprising a first switch module (9) and a second switch module (10), wherein the first switch module comprises a first terminal (top portion of element 9) and a second terminal (bottom portion of element 9), the second switch module comprises a first terminal (top portion of element 10) and a second terminal (bottom portion of element 10), the second terminal of the first switch module and the first terminal of the second switch module are coupled to a first terminal of the first winding (bottom portion of element 9 and top portion of element 10 are coupled to top terminal of secondary winding of element 17); a second bridge arm (right portion of element 19), comprising a third switch module (11) and a fourth switch module (12), wherein the third switch module comprises a first terminal (top portion of element 11) and a second terminal (bottom portion of element 9), the fourth switch module comprises a first terminal (top portion of element 12) and a second terminal (bottom portion of element 12), the first terminal of the third switch 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first circuit module comprises: a first bridge arm, comprising a first switch module and a second switch module, wherein the first switch module comprises a first terminal and a second terminal, the second switch module comprises a first terminal and a second terminal, the second terminal of the first switch module and the first terminal of the second switch module are coupled to a first terminal of the first winding; a second bridge arm, comprising a third switch module and a fourth switch module, wherein the third switch module comprises a first terminal and a second terminal, the fourth switch module comprises a first terminal and a second terminal, the first terminal of the third switch module is coupled to the first terminal of the first switch module, the second terminal of the third switch module is coupled to a second terminal of the first winding, the first terminal of the fourth switch module is coupled to the .

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spreen in view of Matsubara et al. [U.S. Pub. No. 2014/0104890].
Regarding Claim 29, Spreen does not explicitly disclose the first circuit module comprises: a first bridge arm, comprising a first switch module and a second switch module, wherein the first switch module comprises a first terminal and a second terminal, the second switch module comprises a first terminal and a second terminal, the second terminal of the first switch module and the first terminal of the second switch module are coupled to a first terminal of the first winding; a second bridge arm, comprising a third switch module and a fourth switch module, wherein the third switch module comprises a first terminal and a second terminal, the fourth switch module comprises a first terminal and a second terminal, the first terminal of the third switch module is coupled to the first terminal of the first switch module, the second terminal of the third switch module is coupled to a second terminal of the first winding, the first terminal of the fourth switch module is coupled to the second terminal of the third switch module, and the second terminal of the fourth switch module is coupled to the second terminal of the second switch module; and a capacitor module coupled 
Matsubara et al. shows a device (Fig. 1) teaching and suggesting the first circuit module (19) comprises: a first bridge arm (left portion of element 19), comprising a first switch module (9) and a second switch module (10), wherein the first switch module comprises a first terminal (top portion of element 9) and a second terminal (bottom portion of element 9), the second switch module comprises a first terminal (top portion of element 10) and a second terminal (bottom portion of element 10), the second terminal of the first switch module and the first terminal of the second switch module are coupled to a first terminal of the first winding (bottom portion of element 9 and top portion of element 10 are coupled to top terminal of secondary winding of element 17); a second bridge arm (right portion of element 19), comprising a third switch module (11) and a fourth switch module (12), wherein the third switch module comprises a first terminal (top portion of element 11) and a second terminal (bottom portion of element 9), the fourth switch module comprises a first terminal (top portion of element 12) and a second terminal (bottom portion of element 12), the first terminal of the third switch module is coupled to the first terminal of the first switch module (top portion of element 11 is coupled to top portion of element 9), the second terminal of the third switch module is coupled to a second terminal of the first winding (bottom portion of element 11 is coupled to bottom terminal of secondary winding of element 17), the first terminal of the fourth switch module is coupled to the second terminal of the third switch module (top portion of element 12 is coupled to bottom portion of element 11), and the second terminal of the fourth switch module is coupled to the second terminal of the second 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first circuit module comprises: a first bridge arm, comprising a first switch module and a second switch module, wherein the first switch module comprises a first terminal and a second terminal, the second switch module comprises a first terminal and a second terminal, the second terminal of the first switch module and the first terminal of the second switch module are coupled to a first terminal of the first winding; a second bridge arm, comprising a third switch module and a fourth switch module, wherein the third switch module comprises a first terminal and a second terminal, the fourth switch module comprises a first terminal and a second terminal, the first terminal of the third switch module is coupled to the first terminal of the first switch module, the second terminal of the third switch module is coupled to a second terminal of the first winding, the first terminal of the fourth switch module is coupled to the second terminal of the third switch module, and the second terminal of the fourth switch module is coupled to the second terminal of the second switch module; and a capacitor module coupled between the first terminal of the third switch module and the second terminal of the fourth switch module as taught by Matsubara et al. for the first circuit module as disclosed by Spreen to form a bridge circuit which converts a AC power to an DC power to obtain desirable output characteristics (Paragraph [0006]).

Allowable Subject Matter
Claims 1-3, 7-8, 11 are allowed.

Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/14/2019 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Nozawa et al. does not shows a vertical projection area of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane, and the first plane is a horizontal plane at which the winding is located is found not persuasive because Nozawa et al. shows a vertical projection area (vertical area of element 1b) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 1b has an overlap portion with vertical area of element 5 at element 1a on a first plane, see Figs. 1-6), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-6, the first plane is a plane in a horizontal direction of element 5 at element 1a). The claim limitation does not claim the specific structure and function of the first circuit module. A module is a broad term defined as a unit. A circuit is a broad term defined for electric current to flow. Element 1b can be interpret as a first circuit module since the 
The interpretation is from Fig. 1 and Drawing 1 is provided below for explanation. As shown in Drawing 1, a vertical projection area (vertical area of element 1b) of the first circuit module (1b) has an overlap portion with a vertical projection area (overlapping vertical projection area OVPA) of the winding of the magnetic element on a first plane (vertical area of element 1b has an overlap portion with vertical area of element 5 at element 1a on a first plane, see Figs. 1-6 and Drawing 1), and the first plane is a horizontal plane (horizontal plane HP) at which the winding is located (see Figs. 1-6 and Drawing 1, the first plane is a plane in a horizontal direction HP of element 5 at element 1a). 
Applicant’s argues that element 1b is a bobbin rather than a circuit module. However, Nozawa et al. labeled element 1b as a winding module 1b and not a bobbin 1b. Therefore, element 1b can be interpret as a first circuit module. 
Applicant’s argues the edge of element 1b is disposed at the side opening so Nozawa et al. does not disclose the first circuit module is disposed at the side opening. However, applicant seems to agree the edge of element 1b is disposed at the side opening. Therefore, Nozawa et al. shows element 1b is disposed at the side opening as shown in Figs. 1-2.

    PNG
    media_image1.png
    611
    519
    media_image1.png
    Greyscale

Drawing 1

In response to applicant’s arguments that Okamoto et al. does not shows a vertical projection area of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane, and the first plane is a horizontal plane at which the winding is located is found not persuasive 
The interpretation is from Fig. 2 and Drawing 2 is provided below for explanation. As shown in Drawing 1, a vertical projection area (vertical area of element 200) of the first circuit module (200) has an overlap portion with a vertical projection area (overlapping vertical projection area OVPA) of the winding of the magnetic element on a first plane (vertical area of element 200 has an overlap portion with vertical area of element 3a, 3b at element 100 on a first plane, see Figs. 1-12 and Drawing 2), and the first plane is a horizontal plane (horizontal plane HP) at which the winding is located (see Figs. 1-12 and Drawing 2, the first plane is a horizontal plane HP of element 3a, 3b at element 100). 
Applicant’s argues element 100 and element 200 of Okamoto et al. are not connected. However, elements 100, 200 are connected as shown in Figs. 12-14.
Applicant’s argues Okamoto et al. does not show the first circuit module is disposed at the side opening is found not persuasive because Okamoto et al. shows the 

    PNG
    media_image2.png
    317
    624
    media_image2.png
    Greyscale

Drawing 2
In response to applicant’s arguments regarding the 103 rejection of claim 15 is already explained from Nozawa et al. and Okamoto et al. above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837